        Case 4:20-cv-08733-HSG Document 6 Filed 12/10/20 Page 1 of 2



 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Adam Wolfson (SBN 262125)
 2   adamwolfson@quinnemanuel.com
     Joseph Sarles (SBN 254750)
 3   josephsarles@quinnemanuel.com
     865 S. Figueroa Street, 10th Floor
 4   Los Angeles, CA 90017
     Telephone: (213) 443-3000
 5   Facsimile: (213) 443-3100

 6   Stephen A. Swedlow (pro hac vice forthcoming)
     stephenswedlow@quinnemanuel.com
 7   David A. Nelson (pro hac vice forthcoming)
     davenelson@quinnemanuel.com
 8   191 N. Wacker Dr., Suite 2700
     Chicago, IL 60606
 9   Telephone: (312) 705-7400
     Facsimile: (312) 705-7401
10
     Attorneys for Plaintiff SaurikIT, LLC
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13

14   SAURIKIT, LLC,                                  Case No.   __4:20-cv-08733____________
                                                 )
15                       Plaintiff,              ) NOTICE OF APPEARANCE OF JOSEPH
                                                   SARLES
                                                 )
16          vs.                                  )
17                                               )
     APPLE, INC.                                 )
18                                               )
                         Defendant.              )
19                                               )
20

21

22

23
24

25

26
27

28


                                       NOTICE OF APPEARANCE
        Case 4:20-cv-08733-HSG Document 6 Filed 12/10/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Joseph Sarles of Quinn Emanuel Urquhart & Sullivan,

 3   LLP hereby appears as counsel of record for Plaintiffs. Copies of all pleadings, papers,

 4   correspondence, and notices in this action should be directed to counsel at the following address:

 5          Joseph Sarles (Bar No. 254750)
            QUINN EMANUEL URQUHART & SULLIVAN, LLP
 6          865 South Figueroa Street, 10th Floor
            Los Angeles, CA 90017-2543
 7          (213) 443-3000
 8          josephsarles@quinnemanuel.com

 9

10

11     Dated: December 10, 2020                              Respectfully submitted,

12                                                   /s/ Joseph Sarles
                                                     Stephen A. Swedlow (pro hac vice forthcoming)
13                                                   stephenswedlow@quinnemanuel.com
                                                     David A. Nelson (pro hac vice forthcoming)
14                                                   davenelson@quinnemanuel.com
                                                     Marc L. Kaplan
15                                                   marckaplan@quinnemanuel.com
                                                     191 N. Wacker Drive, Suite 2700
16                                                   Chicago, IL 60606-1881
17                                                   (312) 705-7400

18                                                   Adam B. Wolfson (Bar No. 262125)
                                                     adamwolfson@quinnemanuel.com
19                                                   Joseph Sarles (SBN 254750)
                                                     josephsarles@quinnemanuel.com
20                                                   865 South Figueroa Street, 10th Floor
                                                     Los Angeles, CA 90017-2543
21                                                   (213) 443-3000
22
                                                     Attorneys for Plaintiff SaurikIT, LLC
23
24

25

26
27

28


                                       NOTICE OF APPEARANCE
                                                 1
